Case 18-01017-SDM         Doc 22    Filed 11/19/18 Entered 11/19/18 15:55:57             Desc Main
                                   Document      Page 1 of 14

__________________________________________________________________
                                               SO ORDERED,



                                              Judge Neil P. Olack
                                              United States Bankruptcy Judge
                                              Date Signed: November 19, 2018

               The Order of the Court is set forth below. The docket reflects the date entered.
__________________________________________________________________
                         UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF MISSISSIPPI

IN RE:
   RICHARD YOUNG,                                                        CASE NO. 17-14065-NPO

      DEBTOR.                                                                       CHAPTER 11
HELENA AGRI-ENTERPRISES, LLC                                                          PLAINTIFF

VS.                                                             ADV. PROC. NO. 18-01017-NPO
RICHARD YOUNG                                                                       DEFENDANT
MEMORANDUM OPINION AND ORDER ON MOTION FOR SUMMARY JUDGMENT

       There came on for consideration the Motion for Summary Judgment (the “Summary

Judgment Motion”) (Adv. Dkt. 10) 1 filed by Helena Agri-Enterprises, LLC, f/k/a Helena Chemical

Company (“Helena”); the Memorandum Brief in Support of Motion for Summary Judgment

(“Helena’s Brief”) (Adv. Dkt. 11) filed by Helena; the Answer to Motion for Summary Judgment

(the “Answer”) filed by Richard Young (the “Debtor” or “Defendant”) (Adv. Dkt. 15); the

Memorandum Brief in Opposition of Motion for Summary Judgment (the “Defendant’s Brief”)

(Adv. Dkt. 16) filed by the Defendant; the Defendant’s Response to Statement of Undisputed Facts



       1
          Citations to the record are as follows: (1) citations to docket entries in the above-styled
adversary proceeding (the “Adversary”) are cited as “(Adv. Dkt. ____)”; and (2) citations to docket
entries in the above-styled bankruptcy case (the “Bankruptcy Case”) are cited as “(Bankr. Dkt.
____)”.


                                           Page 1 of 14
Case 18-01017-SDM          Doc 22    Filed 11/19/18 Entered 11/19/18 15:55:57              Desc Main
                                    Document      Page 2 of 14


(the “Response to Undisputed Facts”) (Adv. Dkt. 17) filed by the Defendant; and Helena’s Reply

Brief in Support of Motion for Summary Judgment (Dkt. #10) (the “Reply”) (Adv. Dkt. 21) filed

by Helena in the Adversary. In support of its Summary Judgment Motion, Helena presented four

(4) exhibits marked as Exhibits “A” through “D.” (Adv. Dkt. 10-1 to 10-4). 2 The Defendant

presented one (1) exhibit marked as Exhibit “A.” (Adv. Dkt. 15-1). 3

                                            Jurisdiction

       The Court finds that it has jurisdiction over the parties to and has subject matter jurisdiction

pursuant to 28 U.S.C. § 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(I).

Notice of the Summary Judgment Motion was proper under the circumstances.

                                               Facts 4

       1.        On October 25, 2017, the Debtor filed a petition for relief under chapter 11 of the

U.S. Bankruptcy Code (the “Code”) (Bankr. Dkt. 1).

       2.        On December 14, 2017, Crop Production Services, Inc. (“Crop Production

Services”) filed the Crop Production Services, Inc.’s Motion to Examine Debtor Pursuant to Rule

2004 and For Production of Certain Documents (Bankr. Dkt. 34).

       3.        On December 15, 2017, Guaranty Bank and Trust Company (“Guaranty Bank”)

filed the Guaranty Bank and Trust, Co.’s Motion to Examine Debtor Pursuant to Rule 2004 and

For Production of Certain Documents (Bankr. Dkt. 36).



       2
        Helena’s exhibits will be referred to as “(H. Ex. A)” (Adv. Dkt. 10-1), “(H. Ex. B)” (Adv.
Dkt. 10-2), “(H. Ex. C)” (Adv. Dkt. 10-3), and “(H. Ex. D)” (Adv. Dkt. 10-4).
       3
           The Defendant’s exhibit will be referred to as “(D. Ex. A)” (Adv. Dkt. 15-1).
       4
          Pursuant to Rule 52 of the Federal Rules of Civil Procedure, as made applicable to the
Adversary by Rule 7052 of the Federal Rules of Bankruptcy Procedure, the following constitutes
the findings of fact and conclusions of law of the Court.


                                            Page 2 of 14
Case 18-01017-SDM         Doc 22    Filed 11/19/18 Entered 11/19/18 15:55:57              Desc Main
                                   Document      Page 3 of 14


       4.       On December 19, 2017, the Court entered the Order Granting Motion, permitting

Guaranty Bank to take the Rule 2004 examination of the Debtor (Bankr. Dkt. 37).

       5.       On December 21, 2017, Helena filed the Motion for 2004 Examination of Debtor,

seeking permission from the Court to examine the Debtor under oath “as to the acts, conduct,

property, assets and liabilities of the Debtor and/or other matters that may affect the administration

of the bankruptcy estate.” (Bankr. Dkt. 38). Additionally, Helena suggested that its examination

of the Debtor should occur at the same time as the 2004 examinations of the Debtor by Guaranty

Bank and Crop Production Services.

       6.       On December 27, 2017, the Court entered the Order Granting Motion for Rule 2004

Examination of Debtor (Dkt #38) (the “Order Granting Debtor’s 2004 Examination”) (Bankr. Dkt.

43).

       7.       On January 8, 2018, the Court entered the Order Granting Crop Production

Services, Inc.’s Motion to Examine Debtor Pursuant to Rule 2004 and For Production of Certain

Documents (Bankr. Dkt. 48).

       8.       On February 23, 2018, Guaranty Bank filed the Notice of Deposition, 5 notifying

the Debtor that it would conduct his 2004 examination on March 6, 2018 (Bankr. Dkt. 69).

       9.       On March 7, 2018, Guaranty Bank filed the second Notice of Deposition, 6 notifying

the Debtor that it would conduct his 2004 examination on March 23, 2018 (Bankr. Dkt. 78).




       5
          Although titled as “Notice of Deposition,” this is a notice for a 2004 examination ordered
by the Court prior to the commencement of the Adversary pursuant to Rule 2004 of the Federal
Rules of Bankruptcy Procedure (“Rule 2004”). The distinction between a Rule 2004 examination
and the discovery procedure mandated by the Federal Rules of Civil Procedure will be discussed
infra in this Opinion.
       6
           See supra note 5.
                                            Page 3 of 14
Case 18-01017-SDM          Doc 22    Filed 11/19/18 Entered 11/19/18 15:55:57            Desc Main
                                    Document      Page 4 of 14


       10.       On April 5, 2018, Helena filed the Complaint Objecting to Discharge of Debts (the

“Complaint”), seeking a judgment declaring the $280,767.11, plus applicable post-judgment

interest at the federal rate, set forth in Proof of Claim 7-1 (“POC 7-1”) (Bankr. Cl. 7-1) and the

$432,635.99, plus applicable post-judgment interest at the federal rate, set forth in Proof of Claim

8-1 (“POC 8-1”) (Bankr. Cl. 8-1) to be nondischargeable under 11 U.S.C. § 523(a)(2)(B). 7 (Adv.

Dkt. 1).

       11.       After receiving an extension of time, on June 11, 2018, the Debtor filed the Answer

and Defenses of Defendant to Complaint Objecting to Discharge of Debts, asserting (1) that “[t]he

Complaint fails to state a claim or cause of action against the Defendant upon which relief can be

granted[;]” (2) that Helena “did not reasonably rely upon the financial statements submitted in

extensions of credit to Defendant or entities owned or controlled by him[;]” (3) that “Helena failed

to exercise reasonable diligence in reliance upon the financial statements provided by

Defendant[;]” and (4) that “Defendant, at all times, acted in good faith and with the belief that his

financial statements were accurate.” (Adv. Dkt. 7).

       12.       On August 15, 2018, Helena filed the Summary Judgment Motion, asserting that

“[t]here is no genuine issue of material fact as to whether [the Debtor’s] debts to Helena are

nondischargeable under 11 U.S.C. § 523(a)(2)(B)” and that it “is entitled to judgment as a matter

of law.” (Adv. Dkt. 10). In support of the Summary Judgment Motion, Helena submitted to the

Court excerpts of the 2004 Examination of Richard Young, Jr. and RTR Farms, Inc. taken on

March 23, 2018 (the “Debtor’s 2004 Examination”) (H. Ex. A); the First National Bank of

Clarksdale Borrower Balance Sheet dated January 12, 2015 (the “Defendant’s Financial

Statement”) (H. Ex. B); the First National Bank of Clarksdale Borrower Balance Sheet dated



       7
           Hereinafter, all code sections refer to the Code, unless otherwise noted.
                                             Page 4 of 14
Case 18-01017-SDM        Doc 22    Filed 11/19/18 Entered 11/19/18 15:55:57            Desc Main
                                  Document      Page 5 of 14


January 12, 2015 (“Double Y’s Financial Statement”) (H. Ex. C); the Affidavit of Gary Yochum

(H. Ex. D); and Helena’s Brief.

         13.   On September 11, 2018, the Court entered the Agreed Order (Adv. Dkt. 13) in

which the parties agreed that the Defendant should file an answer or other responsive pleading to

the Summary Judgment Motion on or before September 26, 2018.

         14.   On October 17, 2018, twenty-one (21) days after the deadline to file an answer or

other responsive pleading to the Summary Judgment Motion, the Defendant filed the Answer, the

Defendant’s Brief, and the Response to Undisputed Facts, denying that there is no genuine issue

of material fact. In support of the Adversary proceeding to trial, the Defendant submitted to the

Court the Affidavit of Richard Young (“Defendant’s Affidavit”) (D. Ex. A) and the Defendant’s

Brief.

         15.   On October 19, 2018, the Clerk issued the Notice of Telephonic Status Conference

(the “Notice”) (Adv. Dkt. 18) so that the Court could determine whether the Defendant filed timely

the Answer, the Defendant’s Brief, and the Response to Undisputed Facts and, if not, whether the

Defendant could show excusable neglect with respect to his late-filed pleadings.

         16.   On October 24, 2018, the Court held a status conference on the Notice. The parties

explained to the Court that Helena had agreed to another extension of time for the Defendant to

file an answer or other responsive pleading to the Summary Judgment Motion but had failed to

inform the Court about their agreement. Accordingly, the Court informed the parties that it will

consider the Answer, the Defendant’s Brief, and the Response to Undisputed Facts.

         17.   On October 29, 2018, Helena filed the Reply, asserting that it is entitled to a

judgment against the Defendant as a matter of law “because the material facts have been admitted




                                          Page 5 of 14
Case 18-01017-SDM         Doc 22     Filed 11/19/18 Entered 11/19/18 15:55:57              Desc Main
                                    Document      Page 6 of 14


by [the Defendant]” and the Defendant’s Affidavit “seeks to contradict the testimony that he

previously provided during his deposition.” 8 (Adv. Dkt. 21 at 1 & 3).

                                             Discussion

A.     Summary Judgment Standard

       Rule 56 of the Federal Rules of Civil Procedure, as made applicable to adversary

proceedings by Rule 7056 of the Federal Rules of Bankruptcy Procedure, provides that “[t]he court

shall grant summary judgment if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a).

Courts do not disfavor summary judgment, but, rather, look upon it as an important process

through which parties can obtain a “just, speedy and inexpensive determination of every action.”

Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986) (citations and quotations omitted). Summary

judgment is properly entered when the “depositions, documents, electronically stored information,

affidavits or declarations, stipulations . . . , admissions, interrogatory answers, or other materials”

show that there is no genuine issue as to any material fact and that the movant is entitled to a

judgment as a matter of law. FED. R. CIV. P. 56(c)(1)(A); see also Celotex, 477 U.S. at 322.

       The movant bears the initial burden of proof to specify the basis upon which the Court

should grant summary judgment and to identify portions of the record that demonstrate the absence

of a genuine issue of material fact. FED. R. CIV. P. 56(c)(1); see also Celotex, 477 U.S. at 322.

The movant is entitled to the benefit of any relevant presumption under state law to satisfy the

initial burden of proof. Once the initial burden is met, the burden of production shifts to the

nonmovant who then must rebut the presumption by coming forward with specific facts, supported



       8
        Although referred to as a “deposition,” the Debtor’s testimony was given at the Debtor’s
2004 Examination ordered by the Court prior to the commencement of the Adversary pursuant to
Rule 2004.
                                            Page 6 of 14
Case 18-01017-SDM         Doc 22    Filed 11/19/18 Entered 11/19/18 15:55:57             Desc Main
                                   Document      Page 7 of 14


by the evidence in the record, upon which a reasonable factfinder could find a genuine fact issue

for trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Importantly, “conclusory

allegations” or “unsubstantiated assertions” do not meet the nonmovant’s burden. Delta & Pine

Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 399 (5th Cir. 2008). Summary

judgment should be granted where the nonmovant “has failed to make a sufficient showing on an

essential element of [the] case with respect to which [the party] has the burden of proof.” Celotex,

477 U.S. at 323.

       The Court “has the discretion to deny motions for summary judgment and allow parties to

proceed to trial so that the record might be more fully developed for the trier of fact.” Hall v.

Desper (In re Desper), Adv. Proc. 09-05051-NPO, 2010 WL 653864, at *6 (Bankr. S.D. Miss. Feb

19, 2010); see also Firman v. Life Ins. Co. of N. Am., 684 F.3d 533, 538 (5th Cir. 2012) (quoting

Anderson, 477 U.S. at 255); River Region Med. Corp. v. Wright, No. 3:13-cv-793-DPJ-FKB, slip

op. at 4-6 (S.D. Miss. Aug. 5, 2014) (affirming interlocutory order denying summary judgment);

Kunin v. Feofanov, 69 F.3d 59, 62 (5th Cir. 1995); Black v. J.I. Case Co., 22 F.3d 568, 572 (5th

Cir. 1994); Veillon v. Expl. Servs., Inc., 876 F.2d 1197, 1200 (5th Cir. 1989). This Court previously

has denied summary judgment to allow the parties to develop the facts at trial. Good Hope Constr.,

Inc. v. RJB Fin., LLC (In re Grand Soleil-Natchez, LLC), No. 12-00013-NPO (Dkt. 437), at *33

(Bankr. S.D. Miss. Aug. 13, 2013).

B.     Summary Judgment Evidence

       As a preliminary matter, the Court notes that Helena relies heavily on the Debtor’s 2004

Examination testimony in support of its Summary Judgment Motion.               When an adversary

proceeding is pending against a proposed examinee in bankruptcy court, courts generally limit the

use of Rule 2004 examinations to prevent the party requesting the examination from avoiding the



                                           Page 7 of 14
Case 18-01017-SDM         Doc 22    Filed 11/19/18 Entered 11/19/18 15:55:57             Desc Main
                                   Document      Page 8 of 14


procedural safeguards of Rules 7026 through 7037 of the Federal Rules of Bankruptcy Procedure

(“Rules 7026 through 7037”). This limitation is known as the “pending proceeding” rule. See In

re Washington Mutual, Inc., 408 B.R. 45, 50 (Bankr. D. Del. 2009). In effect, courts have found

that Rules 7026 through 7037 supplant the applicability of Rule 2004 when an adversary

proceeding is filed by triggering the discovery procedures found in the Federal Rules of

Bankruptcy Procedure. See id.

       The basis for the “pending proceeding” rule lies in the distinction between a pre-litigation

examination under Rule 2004 and a pre-trial deposition under Rule 7030 of the Federal Rules of

Bankruptcy Procedure (“Rule 7030”). For example, under Rule 2004, some courts have held that

there is no requirement that notice be given of the motion for an examination either to the debtor

or to the examinee; there is only a limited right to object to immaterial or improper questions; and

there is no general right to cross-examine the examinee by counsel for the debtor or other interested

party. See In re Dinubilo, 177 B.R. 932, 940 (E.D. Cal. 1993). In sharp contrast, Rule 7030

includes those safeguards. For these reasons, Rule 2004 examinations and Rule 7030 depositions

are not discovery procedures that are interchangeable at will.

       The primary concern of courts in these circumstances, as noted previously, is to prevent

the use of Rule 2004 examinations to circumvent the safeguards and protections of the discovery

rules. See In re Enron, 281 B.R. 836, 841 (Bankr. S.D.N.Y. 2002). This concern is illustrated by

what happened in Collins v. Polk, 115 F.R.D. 326 (M.D. La. 1987). There, the trustee in a

bankruptcy case obtained leave of court to take Rule 2004 examinations before the plaintiff sued

the defendants in a separate forum. The plaintiff attended the Rule 2004 examinations at the

invitation of the trustee but did not inform the defendants of his intention to use the information

from the Rule 2004 examinations in a future lawsuit against them. The Rule 2004 examinations,



                                           Page 8 of 14
Case 18-01017-SDM         Doc 22    Filed 11/19/18 Entered 11/19/18 15:55:57             Desc Main
                                   Document      Page 9 of 14


of course, did not comply with the notice provisions of the discovery rules. The defendants filed

a motion to dismiss the lawsuit claiming the procedure used by the plaintiff circumvented Rules

27 and 30 of the Federal Rules of Civil Procedure. The district court reluctantly denied the motion

and strongly condemned the plaintiff’s actions. Significantly, the district court impounded the

transcripts, refusing to allow any part of them to be used in the pending matter for any purpose.

       More recently, in Roberts v. Oliver (In re Oliver), 414 B.R. 361 (Bankr. E.D. Tenn. 2009),

the plaintiff initiated an adversary proceeding against the debtor, objecting to his discharge under

§ 727(a)(2)(a) and (4)(a). The debtor did not file a responsive pleading and instead filed a motion

for summary judgment. The plaintiff filed his response to the motion for summary judgment and,

in support of his position, attached excerpts of transcripts of Rule 2004 examinations. The debtor

filed a motion to strike, seeking to strike or quash the transcript of one of the Rule 2004

examinations on the ground that it was inadmissible hearsay under Rule 801 of the Federal Rules

of Evidence. In response, the plaintiff argued “that Rule 804 of the Federal Rules of Evidence,

which provides an exception to the hearsay rule based upon a witness’s unavailability,” controlled

because “oral testimony is not given in summary judgement proceedings and . . . the [debtor] and

his counsel were present at . . . the examination and had the opportunity to cross-examine him at

that time.” Id. at 371.

       Aside from this objection, the court in In re Oliver noted that Rules 26 through 37 of the

Federal Rules of Civil Procedure, as made applicable to adversary proceedings by Rules 7026

through 7037, govern discovery in adversary proceedings and that “oral testimony is taken by a

deposition pursuant to Rule 30 of the Federal Rules of Civil Procedure and its admissibility is

governed by Rule 32.” Id. As a result, the Court declined to admit the Rule 2004 examinations

into evidence for purposes of the motion for summary judgment because they are not depositions.



                                           Page 9 of 14
Case 18-01017-SDM        Doc 22    Filed 11/19/18 Entered 11/19/18 15:55:57             Desc Main
                                  Document     Page 10 of 14


       Here, the Defendant did not object to Helena’s use of the Debtor’s 2004 Examination

testimony in support of its Summary Judgment Motion. Nevertheless, like the bankruptcy court

in In re Oliver, the Court finds that it cannot consider the Debtor’s 2004 Examination for purposes

of the Summary Judgment Motion because it does not qualify as a “deposition” taken under Rule

7030 of the Federal Rules of Bankruptcy Procedure that can be used as evidence in an adversary

proceeding under Rule 7056(c)(1)(A) of the Federal Rules of Bankruptcy Procedure and because

the Court is unable to determine from the record whether there was any prejudice to the Debtor.

In the Order Granting Debtor’s 2004 Examination, the Court permitted Helena to conduct a Rule

2004 examination of the Debtor “as to the acts, conduct, property, assets and liabilities of the

Debtor and/or other matters that may affect the administration of the bankruptcy estate.” (Bankr.

Dkt. 43) Importantly, the Order Granting Debtor’s 2004 Examination did not notify the Debtor

that Helena could use the Debtor’s 2004 Examination to evaluate whether it should file an

adversary proceeding against the Debtor. 9       Thirteen (13) days after the Debtor’s 2004

Examination, however, Helena filed the Complaint, initiating the Adversary. (Adv. Dkt. 1).

       The primary purpose of the Code is to give a “fresh start” to the “honest but unfortunate

debtor.” See Marrama v. Citizens Bank of Massachusetts, 549 U.S. 365, 367 (2007) (citing

Grogan v. Garner, 498 U.S. 279, 286-87 (1991)).            In deciding the merits of Helena’s

dischargeability claim, the Court declines to consider excerpts from a Rule 2004 examination that

is “broad and unfettered and in the nature of [a] fishing expedition” and that lacks “the more

restrictive nature of discovery under [the Federal Rules of Civil Procedure],” absent an agreement



       9
          Although the parties agreed, without informing the Court, that the Defendant could file
its responsive pleading to the Summary Judgment Motion beyond the previously extended
deadline, the Court is unaware of any agreement between the parties that the Debtor’s 2004
Examination may be used instead of a deposition to support the Summary Judgment Motion. To
the extent such a stipulation exists, the Court declines to accept it at this late date.
                                          Page 10 of 14
Case 18-01017-SDM        Doc 22       Filed 11/19/18 Entered 11/19/18 15:55:57                Desc Main
                                     Document     Page 11 of 14


between the parties to the contrary that is evident from the record. In re Enron, 281 B.R. at 840;

2435 Plainfield Ave., Inc. v. Township of Scotch Plains (In re 2435 Plainfield Ave., Inc.), 223 B.R.

440, 456 (Bankr. D.N.J. 1998). The Court next addresses whether Helena has shown that no

genuine dispute exists as to its dischargeability claim without the use of the Debtor’s testimony

from his 2004 examination.

C.     Dischargeability under § 523(a)(2)(B)

       Helena seeks summary judgment on the dischargeability claims asserted in the Complaint

under § 523(a)(2)(B). A bankruptcy court cannot declare a debt nondischargeable until the creditor

establishes the existence and amount of that debt. On April 27, 2017, the U.S. District Court for

the Northern District of Mississippi (the “District Court”) issued the Judgment in favor of Helena

against the Defendant and R&E Farms, jointly and severally, in the amount of $280,767.11, plus

applicable post-judgment interest at the federal rate. (POC 7-1 at 5). That same day, the District

Court also issued the Judgment in favor of Helena against the Defendant and Double Y Farms,

Inc., jointly and severally, in the amount of $432,635.99, plus applicable post-judgment interest at

the federal rate. (POC 8-1 at 5). Thus, the Court finds that Helena has established the existence

and amount of the debt owed and now will examine the debt’s dischargeability under

§ 523(a)(2)(B).

       Section 523(a)(2)(B) provides:

               (a)     A discharge under section . . . 1141 . . . of this title does not discharge
                       an individual debtor from any debt—

                       (2)    for money, property, services, or an extension, renewal, or
                       refinancing of credit, to the extent obtained by—

                               *               *                *

                               (B)      use of a statement in writing—



                                            Page 11 of 14
Case 18-01017-SDM        Doc 22    Filed 11/19/18 Entered 11/19/18 15:55:57               Desc Main
                                  Document     Page 12 of 14


                                      (i) that is materially false;

                                      (ii) respecting the debtor’s or an insider’s financial
                                      condition;

                                      (iii) on which the creditor to whom the debtor is
                                      liable for such money, property, services, or credit
                                      reasonably relied; and

                                      (iv) that the debtor caused to be made or published
                                      with intent to deceive

11 U.S.C. § 523(a)(2)(B). “[A] statement is ‘respecting’ a debtor’s financial condition if it has a

direct relation to or impact on the debtor’s overall financial status.” Lamar Archer & Cofrin, LLP

v. Appling, 138 S. Ct. 1752, 1755 (2018). Additionally, a statement about a single asset can be a

“statement respecting the debtor’s . . . financial condition” since it “bears on a debtor’s overall

financial condition and can help indicate whether a debtor is solvent or insolvent, able to repay a

given debt or not.” Id. Helena bears the burden of proving each of the four elements by a

preponderance of the evidence. See Grogan v. Garner, 498 U.S. 279, 287-88 (1991).

       A statement is materially false when it “paints a substantially untruthful picture of a

financial condition by misrepresenting information of the type which would normally affect the

decision to grant credit.” Jordan v. Se. Nat’l Bank (In re Jordan), 927 F.2d 221, 224 (5th Cir.

1991) (internal quotations omitted), overruled in part by Coston v. Bank of Malvern (In re Coston),

991 F.2d 257 (5th Cir. 1993). Helena asserts that the Defendant “lied about the value of his assets”

and “falsely inflated the value of certain assets that he knew were not worth as much as he stated

them to be.” (Adv. Dkt. 11 at 6-7). Additionally, Helena asserts that the Defendant “failed to

disclose significant amounts of debt that he owed at the time of issuing the [Defendant’s] Financial

Statement” and “knowingly provided false statements so that Helena would extend credit to

Double Y and R&E Farms.” (Adv. Dkt. 11 at 6-7).



                                          Page 12 of 14
Case 18-01017-SDM          Doc 22    Filed 11/19/18 Entered 11/19/18 15:55:57                Desc Main
                                    Document     Page 13 of 14


        In response, the Defendant asserts that he did not “lie” about the value of his assets and

that the valuation of his assets is a disputed, material fact. (Adv. Dkt. 16 at 2). In the Defendant’s

Affidavit, the Defendant states that he relied on his banker’s “knowledge of [his] personal financial

picture, assets and liabilities” to prepare his financial statement. (D. Ex. A). Additionally, the

Debtor states that he “understood that listing the various assets and liabilities of some of the entities

in which [he] ha[s] an ownership interest was different than assets which [he] owned in [his]

individual name in that each entity needed its own financial statement.” (Id.) Finally, the

Defendant states that “[t]he values of machinery and equipment that [he] listed in the Double Y

Farms bankruptcy schedules represent what [he] believe[s] could be obtained for equipment at

prices that are other than fair market value prices. Valuation of farm machinery and equipment is

difficult, and opinions vary widely.” (Id.)

        In the Reply, Helena relies upon the Fifth Circuit Court of Appeals’ decision in Albertson

v. T.J. Stevenson & Co., Inc., 749 F.2d 223 (5th Cir. 1984), in which it found that “the nonmovant

cannot manufacture a disputed material fact where none exists, [and] the nonmovant cannot defeat

a motion for summary judgment by submitting an affidavit which directly contradicts, without

explanation, his previous testimony.” Id. at 228. Helena asserts that the Defendant’s Affidavit

contradicts the testimony that the Defendant provided during the Debtor’s 2004 Examination. For

example, “the allegations in the Complaint . . . and the Motion for Summary Judgment . . . are not

directed solely at the statements made in Young’s bankruptcy schedules, but rather at the

materially false statements made in [the Defendant’s Financial Statement] and the [Double Y

Financial Statement]” that the Defendant submitted to Helena so that it would lend him money.

(Adv. Dkt. 21 at 3-4). Helena argues that the Defendant’s Affidavit “attempts to create an issue

of fact by affirming his good faith effort to list the assets correctly in his bankruptcy schedules,



                                             Page 13 of 14
Case 18-01017-SDM          Doc 22     Filed 11/19/18 Entered 11/19/18 15:55:57        Desc Main
                                     Document     Page 14 of 14


but this does not change his previous deposition10 testimony where he admits to providing numbers

that were significantly inflated.”

       Helena relies exclusively on the Debtor’s 2004 Examination to establish that the Debtor’s

Financial Statement and the Double Y Financial Statement contain materially false statements.

Since the Court has declined to consider the Debtor’s 2004 Examination for purposes of the

Summary Judgment Motion, the Court finds that a genuine issue of material fact exists as to

whether the Defendant made a materially false statement to Helena. Because Helena had the

burden of proving all four elements of § 523(a)(2)(B) by a preponderance of the evidence, the

Court does not need to address the remaining elements.

                                            Conclusion

       The Court finds that a genuine issue of material fact exists as to whether the Defendant

made materially false statements to Helena. Accordingly, the Court further finds that the Summary

Judgment Motion should be denied to allow a further record to be developed at trial. See Firman,

684 F.3d at 538; River Region Med. Corp., No. 3:13-cv-793-DPJ-FKB, slip op. at 4-6; see also

Kunin, 69 F.3d at 62; Black, 22 F.3d at 572; Veillon, 876 F.2d at 1200.

       IT IS, THEREFORE, ORDERED that the Summary Judgment Motion is hereby denied.

                                       ##END OF OPINION##




       10
            See supra note 8.
                                           Page 14 of 14
